Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/30/2020.  Claims 1-2, 4 & 11- 15 have been amended.  Claims 6- 10 have been canceled and claims 21-23 have been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-5 and 11- 23 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 11- 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner would like to point out that the claims do not recite a “back end server” as applicant argues and the claims do no mention that the back end server is located remotely and/or separately located from the vehicle. As it stands right now the terms “back end” can be interpreted as being performed in the “background” as opposed to the “foreground”. 
Claim Rejections - 35 USC § 103
Claims 1-5 and 11- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al. (US2017/0187994 A1) in view of Schmid (DE 102015206342A1).
As per claim 1, Tatourian discloses: a method for locating a datum detected by a motor vehicle comprising the steps:
detecting, using a sensor system of the vehicle,  at least one datum associated with an event that occurred at the motor vehicle (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 [402] “image and/or sensor data from cameras and/or sensors of the vehicle”);
(see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 [404] “determining context of the generated image/sensor data, GPS and other sensor data”);
receiving by a processor of the motor vehicle, the at least one datum from the sensor system (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 [404] “determining context of the generated image/sensor data, GPS and other sensor data”);
and generating, by the motor vehicle, a data package by linking selected additional data to the at least one detected datum (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 [412-414] “generate metadata for image and/or sensor data based on context”); and
transmitting, by the motor vehicle, the data package to the back end receiving, by the back end, the data package from the motor vehicle (see Tatourian at least fig. 1- 6 in particular fig. 4-6 [418, 510, 614]and par. 39-48 “transmit received data to remote computing system”);
extracting, by the back end, from the data package the at least one datum and the additional data (see Tatourian at least fig. 1- 6 in particular fig. 4-6 [418, 510, 614]and par. 39-48 “transmit received data to remote computing system”). 
Tatourian discloses the invention as detailed above, however Tatourian does not appear to explicitly disclose positioning, by the back end, the at least one detected datum based on at least the local surroundings data.
Nevertheless, Schmid, who is in the same field of endeavor, discloses positioning, by the back end, the at least one detected datum based on at least the local surroundings data (see Schmid at least Abstract and fig. 2-3 & par. 22-25, 48-53 & 77).  
One of ordinary skill in the art prior to the effective filling date of the given invention would have been motivated to combine Schmid’s position correction system with those of Tatourian’s scene 
Motivation for combining Schmid with Tatourian comes not only from knowledge well known in the art, but also from Tatourian (see at least par. 39-43). 
Both Tatourian and Schmid disclose claim 2: wherein the step of positioning comprises, by the back end, comparing the local surroundings data with a digital map (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.    
Both Tatourian and Schmid disclose claim 3: wherein the selected additional data is selected from a time window into which the at least one datum falls; wherein a length of the time window depends on an event represented by the at least one datum (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 4: wherein further data detected by the sensor system of the motor vehicle and the additional data are linked into data packages, or a data package is generated as a reaction to the at least one detected datum (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 5: wherein a scope of the additional data in a data package depends on the type of the at least one detected datum (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 11: A non-transitory computer-readable storage medium with instructions that, when executed by a computer, cause the computer to execute the steps of claim 1 (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 12: A device for locating a datum detected by a motor vehicle, comprising: a surround sensor system configured to provide for at least one datum associated with an event that occurred at the motor vehicle; a data processor, configured to receive the at least one datum from the surround sensor systems wherein the processor is further configured to generate a data package by linking selected additional data with the at least one detected datum; memory configured to store the generated additional data that enable a locating of the at least one detected datum; and a communication unit coupled with the processor; wherein the processor is further configured to generate a data package by linking selected additional data with the at least one detected datum; wherein the selected additional data comprise at least local surroundings data of the motor vehicle; wherein the processor is further configured to transmit the data package to a back end; and wherein the scope of additional data in the data package depends on the type of the at least one (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 13: A back end for locating a datum detected by a motor vehicle comprising: a receiving unit, configured to receive a data package from a motor vehicle; a data processing unit, configured to extract from the data package at least one datum and additional data that make it possible to locate the at least one detected datum, wherein the additional data comprise at least local surroundings data of the motor vehicle; and a positioning unit, configured to evaluate said at least local surrounding data and to determine a location therefrom and to store said at least one datum and location; wherein the back end is formed separately from the motor vehicle (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 14: wherein the selected additional data is selected from a time window into which the at least one datum falls; wherein a length of the time window depends on an event represented by the at least one datum (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 15: wherein the additional data is selected from a time window into which the at least one datum falls; wherein a length of the time window depends on an event represented by the at least one datum (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 16: wherein the surround sensor system comprises a camera.  
Both Tatourian and Schmid disclose claim 17: wherein the sensor system comprises a camera (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 18: wherein the local surroundings data detected by the sensor system of the motor vehicle comprise information on visual landmarks and wherein the visual landmarks comprise one or more of the following elements: lane markings, lane boundaries, road markings, traffic signs, guideposts, guard rails, traffic lights and construction objects (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 19: wherein the local surroundings data detected by the sensor system of the motor vehicle comprise information on visual landmarks, wherein the visual landmarks comprise one or more of the following elements: lane markings, lane boundaries, road markings, traffic signs, guideposts, guard rails, traffic lights and construction objects (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 20: wherein information on lane markings comprises one or more of the following elements: information on the distance from a lane marking, information on the existence of a lane marking, information on the color of a lane marking, information on the type of lane marking, information on the curvature of a lane marking, and information on a yaw angle of the motor vehicle (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 21: wherein the positioning unit is configured to determine the location by comparing the detected local surroundings data with a digital map (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).

Both Tatourian and Schmid disclose claim 22: A motor vehicle configured for use in the method of claim 1 (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Both Tatourian and Schmid disclose claim 23: A back end configured for use in the method of claim 1 (see Tatourian at least fig. 1- 6 in particular fig. 4-6 and par. 39-48 and see Schmid at least fig. 1-2, Abstract and par.22-53).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Tatourian and Schmid in the instant claim for the same reasoning and rationale as provided above with respect to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663